United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, NEW TOWNE
POST OFFICE, Rockford, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-73
Issued: August 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 12, 2010 appellant filed an appeal of a September 23, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) denying a claimed period of disability and
a September 28, 2010 decision denying his claim for an increased schedule award. Pursuant to
the Federal Employees’ Compensation Act (FECA),1 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability commencing
May 10, 2010 after the employing establishment reduced his work schedule from eight to four
hours a day; and (2) whether appellant sustained more than a 14 percent permanent impairment
of the left upper extremity, for which he received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that, on or before March 9, 2005, appellant, then a 49-year-old letter
carrier, sustained an interphalangeal sprain/strain and aggravation of carpometacarpal arthritis of
the left thumb due to repetitive grasping in the performance of duty. In 1976 while in military
service, he sustained a shrapnel wound to his left hand and underwent an attempted
carpometacarpal fusion of the left thumb, which proved unsuccessful.
Dr. Ryan Kehoe, an attending Board-certified orthopedic surgeon, performed a
carpometacarpal arthroplasty, distraction arthroplasty, trapeziectomy and partial trapezoidectomy
on August 3, 2005, with fixation pin removal on September 13, 2005. OWCP approved the
procedure.
Appellant was off work from August 3 to November 11, 2005. He returned to work with
restrictions on November 13, 2005. Appellant received compensation for intermittent absences
through February 2006.2
On March 20, 2006 appellant claimed a schedule award. As his physician advised that he
did not perform impairment ratings,3 OWCP obtained a second opinion from Dr. John DeBush, a
Board-certified orthopedic surgeon. A statement of accepted facts and the medical record were
provided for his review.
In a June 27, 2006 report, Dr. DeBush reviewed the statement of accepted facts. On
examination he found radial abduction of the left thumb limited to 25 degrees and that appellant
could not extend his left thumb to within 1.5 cm of his little finger. Dr. DeBush also observed
significantly diminished pinch and grip strength due to the August 3, 2005 surgery. He
diagnosed pantrapezial and carpometacarpal arthritis of the left thumb, aggravated by repetitive
left hand motion at work. Dr. DeBush noted that appellant had reached maximum medical
improvement. Referring to the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter, “A.M.A., Guides”), he found a 20 percent
impairment of the left thumb due to loss of radial abduction and adduction, according to
Table 16-8a, Table 16-8b and Figure 16-18, page 459.4 Dr. DeBush also found a 30 percent

2

By decision dated July 31, 2006, OWCP denied appellant’s claim for brief work absences on April 28, May 25
and June 20, 2006 on the grounds that he submitted insufficient evidence. No appeal was sought from this decision.
3

Appellant submitted a May 23, 2006 report with an illegible signature. This report cannot be considered as
probative medical evidence as it cannot be verified that it was authored or reviewed by a physician. Merton J. Sills,
39 ECAB 572 (1988).
4

Figure 16-18, page 459 of the fifth edition of the A.M.A., Guides is entitled “Linear Measurement of Thumb
Adduction in Centimeters at Various Positions and Motion Unit Impairment Curve for Lack of Adduction.” Table
16-8a is entitled “Thumb Impairment Values Due to Lack of Radial Abduction and Ankylosis.” Table 16-8b is
entitled “Thumb Impairment Values Due to Lack of Radial Adduction and Ankylosis.

2

impairment of the left upper extremity due to loss of pinch and grip strength, according to
Table 16-34, page 509.5
In a July 27, 2006 report, OWCP’s medical adviser reviewed Dr. DeBush’s report and
concurred that appellant reached maximum medical improvement. He found a seven percent
impairment of the left thumb due to limitation of radial abduction to 25 degrees and a one
percent impairment of the left thumb due to 1.5 cm adduction, according to Table 16-8a. The
medical adviser found that a total eight percent impairment of the left thumb equaled a three
percent impairment of the left upper extremity according to Table 16-1, page 438 and Table
16-2, page 439.6 He also found an 11 percent impairment of the left upper extremity due to the
carpometacarpal resection arthroplasty, according to Table 16-27, page 506.7 Using the
Combined Values Chart on page 604, the medical adviser found that the 3 and 11 impairments
equaled a 14 percent impairment of the left upper extremity.
By decision dated August 15, 2006, OWCP granted appellant a schedule award for a 14
percent impairment of the left upper extremity.
In a September 5, 2006 letter, appellant requested an oral hearing, held
February 13, 2007. At the hearing, he described difficulties with personal and work activities
due to diminished pinch and grip strength in the left hand.
By decision dated and finalized April 30, 2007, OWCP’s hearing representative affirmed
the August 15, 2006 schedule award determination, finding that the medical adviser’s report was
entitled to the weight of the medical evidence.
From September 2007 to April 2010, appellant performed a series of modified duty letter
carrier positions, working eight hours a day with restrictions. In a September 22, 2009 duty
status report (Form CA-17), Dr. A. Conrad, an attending orthopedic surgeon, found appellant
able to work full time with no pinching or gripping with the left hand and lifting limited to five
pounds with the left arm.
On April 21, 2010 appellant accepted a job offer as a modified city carrier, working four
hours a day, with lifting limited to five pounds and no gripping or pinching with the left hand.
The assignment was to begin on June 5, 2010.
On May 21, 2010 appellant filed a claim for wage-loss compensation (Form CA-7) for
four hours a day for the period May 8 to 21, 2010. On the reverse of the form, the employing
establishment indicated that his four-hour assignment was made under the National
5

Table 16-34, page 509 of the fifth edition of the A.M.A., Guides is entitled “Upper Extremity Joint Impairment
Due to Loss of Grip or Pinch Strength.” A 30 percent impairment corresponds to a 61 to 100 percent loss of
strength.
6

Table 16-1, page 438 of the fifth edition of the A.M.A., Guides is entitled “Conversion of Impairment of the
Digits to Impairment of the Hand.” Table 16-2, page 439 is entitled “Conversion of Impairment of the Hand to
Impairment of the Upper Extremity.”
7

Table 16-27, page 506 of the fifth edition of the A.M.A., Guides is entitled “Impairment of the Upper Extremity
After Arthroplasty of Specific Bones or Joints.”

3

Reassessment Process. An accompanying time analysis form (CA-7a) shows that, from May 10
to 21, 2010, appellant worked four hours a day and used four hours of leave without pay. The
employing establishment noted “can only find four h[ou]rs work.”
In a June 3, 2010 letter, OWCP requested that the employing establishment clarify the
circumstances of appellant’s job change, including whether his full-time light-duty position was
withdrawn as part of the National Reassessment Process. It requested that the employing
establishment provide this information within 30 days. The employing establishment did not
respond.
In a June 3 and August 5, 2010 letters, OWCP advised appellant of the evidence needed
to establish his claim for wage-loss compensation, including a narrative medical report
supporting a change in the nature and extent of his injury-related conditions such that he could
no longer perform his light-duty job. Appellant did not submit additional medical evidence.
On July 1, 2010 appellant claimed an additional schedule award. In a July 12, 2010
letter, OWCP advised appellant to submit an impairment evaluation from his attending
physician, referencing the sixth edition of the A.M.A., Guides, in effect as of May 1, 2009.
Appellant did not submit additional medical evidence.
By decision dated September 23, 2010, OWCP denied appellant’s claim for
compensation on and after May 10, 2010 on the grounds that appellant did not submit any
medical evidence establishing a worsening of his accepted condition such that he was disabled
for work as claimed.
By decision dated September 28, 2010, OWCP denied appellant’s claim for an additional
schedule award on the grounds that he did not submit the requested impairment rating from his
physician.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment, which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employees physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.8

8

20 C.F.R. § 10.5(x). Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).

4

ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained an interphalangeal sprain/strain and aggravation
of carpometacarpal arthritis of the left thumb. Appellant underwent distraction arthroplasty,
trapeziectomy and partial trapezoidectomy. He performed full-time modified-duty positions
from November 2005 through April 2010.
On May 21, 2010 appellant claimed wage-loss compensation for four hours a day for the
period May 8 to 21, 2010, after the employing establishment reduced his work hours from eight
to four a day. On June 3, 2010 OWCP requested that the employing establishment clarify
whether appellant’s full-time modified work was withdrawn under the National Reassessment
Program. The employing establishment did not respond. OWCP issued a September 23, 2010
decision finding that appellant had not sustained a recurrence of disability. The Board finds,
however, that this issue requires further development.
It is well established that complete withdrawal of a modified-duty assignment specially
designed to accommodate an employee’s work restrictions may constitute a recurrence of
disability, if that withdrawal was not due to misconduct, nonperformance of duty or a reductionin-force.9 The evidence establishes that appellant was working full time prior to May 10, 2010,
then for four hours a day commencing May 10, 2010. The reasons for that change are not
evident from the record. It is not clear if appellant accepted a reduced work schedule, if the
employing establishment withdrew appellant’s full-time modified position, or if the National
Reassessment Process effected a reduction-in-force. Without this information, the Board cannot
determine if appellant sustained a recurrence of disability entitling him to wage-loss
compensation for the claimed period. The case will be returned to OWCP for appropriate
development of these issues, including obtaining a statement of clarification from the employing
establishment. Following this and any other development deemed necessary, OWCP will issue
an appropriate merit decision in the case.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provisions of FECA10 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a mater which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
American Medical Association, Guides to the Evaluation of Permanent Impairment has been
adopted by the Office as a standard for evaluation of scheduled losses and the Board has concurred

9

A.N., Docket No. 10-1830 (issued June 14, 2011); 5 U.S.C. § 8107.

10

5 U.S.C. §§ 8101-8193.

5

in such adoption.11 For schedule awards after May 1, 2009, the impairment is evaluated under the
sixth edition of the A.M.A., Guides, published in 2008.12
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).13 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).14 The net
adjustment formula is (GMFH-CDX) + (GMPE - DCX) + (GMCS- CDX).
ANALYSIS -- ISSUE 2
OWCP based its August 15, 2006 schedule award on the July 27, 2006 clinical findings
of Dr. DeBush, a Board-certified orthopedic surgeon and second opinion physician, as
interpreted by OWCP’s medical adviser. The medical adviser applied the appropriate portions of
the sixth edition of the A.M.A., Guides to Dr. DeBush’s clinical findings. He opined that
appellant had a 14 percent impairment of the left upper extremity. Appellant disagreed, and
requested an oral hearing at which he presented no additional medical evidence. By April 30,
2007 decision, OWCP’s hearing representative affirmed the August 15, 2006 schedule award
determination.
On July 1, 2010 appellant claimed an additional schedule award. OWCP advised him by
July 12, 2010 letter to submit a current impairment evaluation from his physician utilizing the
sixth edition of the A.M.A., Guides. However, appellant did not submit such evidence. The
only medical evidence of record dated after the August 15, 2006 schedule award determination is
a September 22, 2009 form report from Dr. Conrad, an attending orthopedist, who noted work
restrictions. Dr. Conrad did not provide an impairment rating or otherwise address the schedule
award issue.
Appellant submitted no additional medical evidence indicating a greater percentage of
impairment than the 14 percent previously awarded. He has not established entitlement to an
augmented schedule award. Therefore, OWCP’s September 28, 2010 decision is proper under
the law and facts of this case.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
11

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
13

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
14

A.M.A., Guides (6th ed. 2008), pp. 494-531.

6

CONCLUSION
The Board finds that the case is not in posture for a decision regarding whether appellant
is entitled to wage-loss compensation commencing May 10, 2010. The Board further finds that
appellant has not established that he sustained more than a 14 percent permanent impairment of
the left upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 28, 2010 schedule award decision of
the Office of Workers’ Compensation Programs is affirmed. The September 23, 2010 decision
regarding the claimed period of disability is set aside, and the case is remanded to OWCP for
further development consistent with this decision and order.
Issued: August 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

